DETAILED ACTION

1.	This Office action is responsive to the application filed 05/08/2020.  The Drawings are accepted by the Examiner.  Claims 1-20 are presented for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, line 7, “the identified key” lacks antecedent basis.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please use EFS-WEB eTD for processing the Terminal Disclaimer.
 
4.	Claim 9-12 and 14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 8-11 and 15 of U.S. patent application no. 16/926,628.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 of the ‘628 application contains every element of claim 9 of the instant application and as such anticipates claim 9 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

	Please use EFS-WEB eTD for processing the Terminal Disclaimer. 

Present application claim 9 and claim 8 of the ‘628 application both recite the following limitation: “performing…first device…first authentication…identification component…connected hardware module…first interface…computing platform” (corresponds to “detecting, by a first device, a hardware module…connected to the computing platform…first authentication information stored on an identification component of the hardware module over a first interface), “if…authentication is successful, writing…nonce key to a nonce register…”, “receiving, from an application…request to access a requested hardware module…including an identifier key…and an address to access…”, “reading…a nonce key…of the requested hardware module”, “comparing…the nonce key…and the identifier key…”, “if…matches…determining…requested hardware module is…authenticated…” and “allowing…access…at the address…”
	Present dependent claims 10-12 and 14 and ‘628 application claims 9-11 and 15 likewise recite similar limitations. 

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. section 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Hanna (US 2009/0041252).
Applicant should note the rejection below is similar to a rejection found in an Office action in related application 16/926,628.
1. 	A method comprising: 
receiving, by a first device of a computing platform, a request to access a requested hardware module from an application executing on the computing platform (Hanna, [0066], see “…request reception module 40 in health evaluation module 26 receives NAC information that was provided to access control device 20 as an initial (first) communication of an access control handshake sequence…” where “health evaluation module 26” is analogous to a first device which receives a request to access a requested hardware module); 
reading, by the first device, an identifier key included within the request (Hanna, [0030], see “in order to obtain an IP address, endpoint device 4 may initiate a handshake sequence of the DHCP protocol…the handshake sequence of the DHCP protocol consists of…a “DHCP request” message from endpoint device 4 to DHCP server module 24”, where “IP address” is analogous to an address to access) (Hanna, [0066], see “…This NAC information includes a digital signature based on a TPM value and a nonce value:, where “TPM value and a nonce value” is analogous to the request including an identifier key); 
reading, by the first device, a nonce key maintained in a nonce register of a hardware module at an address included within the request (Hann, [0036], see “After health evaluation module 26 has determined that access control device 20 has negotiated a set of nonce information with endpoint device 4 and has received a public key certificate associated with TPM chip 22, health evaluation module 26 may determine whether the nonce value in the NAC information is acceptable…health evaluation module 26 may determine that the nonce value in the NAC information is acceptable when the nonce value in the NAC information is equal to a value in the set of values”, where “value in the set of values” is analogous to reading a nonce key from a nonce register of the requested hardware module) (Hanna, [0070], see “…Cache management module 42 may subsequently receive and store a set of nonce information and the public key certificate from endpoint device 4 received via quarantine network 12…Cache management module 42 may store the nonce information in nonce information cache 46 and the certificate in certificate cache 50”); 
comparing, by the first device, the identified key and the nonce key;
if the identifier key matches the nonce key; 
determining, by the first device, that the requested hardware module is an authenticated hardware module associated with the address within the request  (the above claimed “comparing…”, “if…” and “determining…” correspond to Hanna, [0036], see “…health evaluation module 26 may determine that the nonce value in the NAC information is acceptable when the nonce value in the NAC information is equal to a value in the set of values”) (Hanna, [0072], see “…if nonce calculation module 48 determines that the received NAC information includes a nonce value, signature verification module 52 may use the public key certificate associated with TPM chip 22 to determine whether the digital signature in the received NAC information is valid give the received TPM value and the nonce value included in the received NAC information…if the received NAC information includes a nonce value, signature verification module 2 may generate a hash value based on the nonce value and the TPM value and compare this hash value to a decrypted version of the digital signature”); and 
allowing, by the first device, the application to access the hardware module (Hanna, [0040], see “…if health evaluation module 2 determines that endpoint device 4 has an acceptable configuration, that the nonce value is acceptable, and that the digital signature is valid, health evaluation module 26 may instruct DHCP sever module 24 to lease to device 4 an IP address associated with resource network 14, thereby granting endpoint device 4 the right to access resource network 14”, where “IP address associated with resource network 14” is analogous to the address included in the request (i.e., handshake)).
		 The remaining dependent claim features are expressly or inherently found in the applied art.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US 2017/0075699) in view of  Hanna (US 2009/0041252).
	Applicant should note the rejection below is similar to a rejection found in an Office action in related application 16/926,628.
9. 	A method comprising: 
	performing, by a first device, a first authentication of an identification component of a connected hardware module over a first interface, the connected hardware module connected to a computing platform (Narayanan [0055], see “…an information handling system (IHS) includes a booting subsystem; a trusted platform module that is coupled to the booting subsystem and that is configured to couple to a network operating system engine, wherein the trusted platform module is configured to receive and store current boot metric data that is generated when the booting subsystem and the network operating system engine perform a boot process; and a platform management controller that is coupled to the trusted platform module, wherein the platform management controller is configured to retrieve the current boot metric data from the trusted platform module in response to the booting subsystem and the network operating system engine performing the boot process, authenticate the trusted platform module, and compare the current boot metric data to previously stored boot metric data to determine whether to authenticate the network operating system engine’, where “platform management controller’ is being read as a management system configured to perform one or more authentication processes) (Narayanan, [0022], see “... The network operating system engine 308 is coupled to the platform management controller SoC 304 via a plurality of connections 310 that may include a power connection, a Network Controller Sideband Interface (NC-SI) connection, a Local Procedure Call (LPC) connection, a Management Data Input/Output (MDIO) connection, and/or other connections known in the art...”, where “network operating system engine 308” is being read as comprising one or more hardware modules connected to the computing platform);
	if the first authentication is successful, writing, by the first device, a nonce key to a nonce register of the identification component of the authenticated connected hardware module (Narayanan, [0038], “…In response to receiving the attestation request 902, the processing system 306a in the trusted platform module 306 retrieves the current boot metric data from the platform configuration registers 702 in the memory system 306b, signs the current boot metric data and the nonce1 with the TPM private key 610a to encrypt the signed current boot metric data/nonce1…and sends the encrypted TPM private key along with the trusted platform module certificate 611 as an attestation where “encrypted TPM private key” is being read as the nonce key, which is written to the register of the hardware module as seen in Narayanan, Fig. 6, see “610a TPM private key”, which is written in the register of the hardware module (Trusted Platform Module));
	receiving, from an application executing on the computing platform, a request to access a requested hardware module (Hanna, [0066], see “…request reception module 40 in health evaluation module 26 as an initial (first) communication of an access control handshake sequence…” where “health evaluation module 26” is analogous to a second device which receives a request to access a requested hardware module), the request including an identifier key identifying the requested hardware module and an address to access (Hanna, [0030], see “In order to obtain IP address, endpoint device 4 may initiate a handshake sequence of the DHCP protocol…the handshake sequence of the DHCP protocol consists of…a “DHCP request” message from endpoint device 4 to DHCP server module 24”, where “IP address” is analogous to an address to access) (Hanna, [0066], see “…This NAC information includes a digital signature based on a TPM value and a nonce value”, where “TPM value and a nonce value” is analogous to the request including an identifier key), wherein the request is received over a second interface (Hanna, see [0076], see “…connection detection module 84 in endpoint device 4 determines that network interface 82 is connected to a link layer network (140). After connection detection module 84 determines that network interface 82 is connected to a link layer network, DHCP module 86 retrieves the TPM value from TPM register 72…”),
reading, by the second device, a nonce key from a nonce register of the requested hardware module (Hann, [0036], see “After health evaluation module 26 has determined that access control device 20 has negotiated a set of nonce information with endpoint device 4 and has received a public key certificate associated with TPM chip 22, health evaluation module 26 may determine whether the nonce value in the NAC information is acceptable…health evaluation module 26 may determine that the nonce value in the NAC information is acceptable when the nonce value in the NAC information is equal to a value in the set of values”, where “value in the set of values” is analogous to reading a nonce key from a nonce register of the requested hardware module) (Hanna, [0070], see “…Cache management module 42 may subsequently receive and store a set of nonce information and the public key certificate from endpoint device 4 received via quarantine network 12…Cache management module 42 may store the nonce information in nonce information cache 46 and the certificate in certificate cache 50”); 
comparing, by the second device, the nonce key from the nonce register of the requested hardware module and the identifier key included within the request to access;
if the identifier key matches the nonce key read from the nonce register, determining, by the second device, that the requested hardware module is the authenticated connected hardware module (the above claimed “comparing…”, “if…” and “determining…” correspond to Hanna, [0036], see “…health evaluation module 26 may determine that the nonce value in the NAC information is acceptable when the nonce value in the NAC information is equal to a value in the set of values”) (Hanna, [0072], see “…if nonce calculation module 48 determines that the received NAC information includes a nonce value, signature verification module 52 may use the public key certificate associated with TPM chip 22 to determine whether the digital signature in the received NAC information is valid give the received TPM value and the nonce value included in the received NAC information…if the received NAC information includes a nonce value, signature verification module 2 may generate a hash value based on the nonce value and the TPM value and compare this hash value to a decrypted version of the digital signature”); and 
allowing, by the second device, access to the requested hardware module at the address included in the request (Hanna, [0040], see “…if health evaluation module 2 determines that endpoint device 4 has an acceptable configuration, that the nonce value is acceptable, and that the digital signature is valid, health evaluation module 26 may instruct DHCP sever module 24 to lease to device 4 an IP address associated with resource network 14, thereby granting endpoint device 4 the right to access resource network 14”, where “IP address associated with resource network 14” is analogous to the address included in the request (i.e., handshake)).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a field replaceable unit authentication system, disclosed by Narayanan, by implementing techniques for exchange of network access control information, comprising receiving a request to access a module, the request including an identifier key and comparing the received identifier key with a stored nonce before granting access to the requested module, disclosed by Hanna.
	One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a field-replaceable unit (FRU) secure component binding, comprising receiving a request to access a module, the request including an identifier key and comparing the received identifier key with a stored nonce before granting access to the requested module.  This allows for better security management by utilizing a nonce in order to prevent replay attacks from occurring in the system.  Hanna is deemed as analogous art due to the art disclosing techniques of utilizing a nonce before granting access to a resource (Hanna, [0070-0072])
Independent claim 19 defines an embodiment similar in scope to the embodiment of claim 9 and is rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art.  
Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139